PER CURIAM:
Claimant brought this action to recover for damages to her vehicle which occurred on or about July 10, 1992. Claimant was driving her vehicle from a shopping mall proceeding to her home in Bluefield, Mercer County. As claimant approached a construction area where work by respondent was being completed, she attempted to drive around certain barrels and avoid yellow lines which recently had been painted on the pavement. Claimant failed to notice that there was a paint spill in the middle of the road and paint splashed upon her automobile when she drove through the paint spill. The damages to claimant’s automobile total $250.88.
Respondent alleged that the incident could not have occurred in July 1992 as the painting was performed by respondent in June 1992.
The Court has determined that there may be confusion as to the date of the incident, *153but the damage to the claimant’s automobile was corroborated during a view taken by the Court on the date of the hearing. There was evidence of yellow paint on claimant’s vehicle, a black 1980 Cadillac Roadster. The Court is of the opinion that respondent was negligent in allowing spilled paint to be left on the pavement without providing any warning devices to the traveling public of the hazard.
Accordingly, the Court is of the opinion to and does make an award to the claimant in the amount of $250.88.
Award of $250.88.